Citation Nr: 1400453	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-18 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran service connection for PTSD with MDD, and assigned a 30 percent disability rating effective October 7, 2010. 

The Veteran disagreed with the evaluation assigned in the January 2012 rating decision, and, in June 2012, the RO granted an increased evaluation of 50 percent, effective October 7, 2010.  The Veteran filed a substantive appeal (VA Form 9), challenging the assigned 50 percent rating.  As such, the Veteran is presumed to be seeking the maximum possible evaluation.  A.B. v. Brown, 6 Vet. App. 35 (1993).   

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected PTSD with MDD rendered him unemployable.  On the contrary, even though the Veteran has not been working since 1997, during his QTC examination of December 2010, he contended that his unemployment was not primarily due to the effects of a mental condition, but rather due to a post-service on-the-job injury.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board further notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals that the only relevant document that is not in the paper file is an Informal Hearing Presentation (IHP) filed in November 2013 on behalf of the Veteran.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.




FINDING OF FACT

For the entire appeal period, the Veteran's PTSD with MDD is manifested by symptomatology which most closely approximates occupational and social impairment with deficiencies in areas such as work, family relations, and mood due to such symptoms as intrusive thoughts, estrangement and detachment from others, suspiciousness, irritability or outbursts of anger, exaggerated startled response, difficulty concentrating, and hypervigilance.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, the criteria for an initial 70 percent rating, but not higher, for PTSD with MDD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for PTSD with MDD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this case, the Veteran's claim for service connection for his PTSD with MDD was granted and an initial rating was assigned in the January 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  
The Veteran was also afforded a QTC examination in December 2010 in conjunction with his claim on appeal.  The Veteran has not alleged that this examination is legally inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected PTSD with MDD because it includes an interview with the Veteran, a review of his medical records and his DD-214, and a full examination addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, in his post examination correspondence, the Veteran has not alleged any increase in symptoms or disability, but merely argues that he should receive a 70 percent rating.  The Board agrees with the Veteran.  For these reasons, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim and no further examination is necessary.

In light of the above, the Board finds that the VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Initial Rating Claim

The Veteran seeks an initial evaluation in excess of 50 percent for his service-connected PTSD with MDD.  In an IHP filed by his representative dated November 2013, the Veteran contends that his Global Assessment of Functioning (GAF) score of 46 entitles him to a rating of 70 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service-connected for PTSD with MDD, which has been evaluated as 50 percent disabling, effective October 7, 2010. 

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Veteran's PTSD with MDD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In this case, the Board finds that, resolving all reasonable doubt in the Veteran's favor, an initial 70 percent rating, but not higher, for PTSD with MDD is warranted from the October 7, 2010 effective date of the award of service connection.

The Veteran underwent a QTC examination in December 2010.  During the examination, the Veteran stated his symptoms as having flashbacks, intrusive thoughts, difficulty sleeping with nightmares, problems concentrating, difficulty with his memory, being easily startled, avoiding activities, irritability, anger, inability to remember important aspects, intense physical reaction, sense of limited future, guilt, and difficulty trusting people.  The Veteran further stated that he is finding it difficult to get along with people due to his irritability and problems with controlling his anger.  The Veteran additionally described having symptoms of depressed mood, generalized loss of interest, low libido, no appetite, insomnia, agitation, low energy, and having no social life.  

The examiner noted that the Veteran's symptoms began in 1975 as a result of his duty in Thailand, where he saw a woman in an accident, who was decapitated.  The examiner further noted that the Veteran has had trouble sleeping for 40 years, that currently it takes the Veteran over 30 minutes to fall asleep, that he wakes up frequently during the night, only sleeping five hours compared to the eight hours of sleep he used to get when he was younger, and that he has nightmares one out of seven nights.  The Veteran does not have a history of violent behavior or suicide attempts.      

Since the development of his mental condition, the Veteran is reported as having a short fuse, quick tempter, and as being easily irritated.  The examiner further reported that the Veteran and his wife go to the grocery store late at night to avoid crowds, that the Veteran does not like taking showers, that he cannot stand to be in traffic, that he becomes anxious driving under bridges, that he has some memory difficulties where he forgets his recent conversations, that he does not like making eye contact, that he does not watch the news about current wars, that he does not like loud noises or when it is real quiet or when someone approaches him from behind, that at restaurants he sits with his back to the wall and knows his exits, that he no longer attends church, that it is difficult for him to build relationships because he has difficulty trusting people, that he prefers to be alone than socialize, that he feels detached from people, that he no longer enjoys hunting, fishing or going to the movies, that he isolates himself from his family, that he does not celebrate holidays, and that he does not go to places where a person of Middle Eastern descent may be.  The Board finds that the symptoms described above are evidence of occupational and social impairment with deficiencies in most areas.  The above evidence shoes deficiencies in judgment and mood, and well as obsessional rituals which interfere with routine activities.  

Finally, the examiner opined that the Veteran's psychiatric symptoms cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and mood.  The examiner supported his statement with the Veteran's following symptoms: difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  In an addendum dated December 2011, the examiner further noted that although the Veteran has a good relationship with his wife, kids, and siblings, he is often reclusive at family functions, that he feels trapped around large crowds of people, and that he has difficulty with anger, concentration, and trust, which causes him severe functioning impairments.  

Therefore, because the Veteran's symptoms cause occupational and social impairment with deficiencies in most areas such as work and family relations due to his inability to establish and maintain effective relationships and his irritability, a 70 percent rating for his PTSD with MDD is warranted.    

The Board also notes that the assigned GAF score of 46 in the December 2010 QTC examination supports a 70 percent rating.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.  Although the Veteran does not have homicidal or suicidal ideation, or severe obsessional rituals, he has few friends and prefers not to socialize with them.  Moreover, he isolates himself even from his family.  As such, these serious symptoms that fall within the 41-50 range GAF score support a 70 percent rating.   

Accordingly, the collective evidence supports a finding that, since the October 7, 2010 effective date of the award of service connection, the Veteran's PTSD with MDD has been characterized by symptomatology, which more nearly approximates a 70 percent disability rating, but not higher. 

The Veteran's disability does not warrant a 100 percent disability rating because nothing in the claims file, to include the QTC examination, shows any evidence of persistent delusions; grossly inappropriate behavior; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); and/or and memory loss for names of closes relatives, own occupation, or own name.  In fact, during the QTC examination, the examiner described the Veteran as having appropriate appearance, behavior, and hygiene, with having no delusions or hallucinations, and not posing any threat of danger or injury to self or others.  As such, the disability picture shown by all of the evidence of record is not one of total social impairment due to the symptoms listed or symptoms similar to those listed, and a 100 percent rating is not warranted.  

III. Extraschedular Evaluation 

The above determinations are based upon application of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point since the October 7, 2010 effective date of the award of service connection, the Veteran's PTSD with MDD has reflected so exceptional or so unusual a picture as to warrant the assignment of the maximum, 100 percent rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (2013). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD with MDD at all times pertinent to this appeal because the rating criteria reasonably describe his level of impairment.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As a result, further inquiry into extraschedular consideration is moot.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.   

For all the foregoing reasons, the Board finds an initial 70 percent rating, but not higher, for the Veteran's PTSD with MDD is warranted.  The Board has applied the benefit-of-the-doubt doctrine in awarding the initial 70 percent rating, but finds that the preponderance of the evidence is against assignment of the maximum, 100 percent rating at any time pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-53 (1990).  



ORDER

An initial 70 percent rating for PTSD with MDD is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


